DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/357,697, filed 06/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-122776, filed on 07/17/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojima (JP2019145330) (refer to enclosed translations for citations).
Regarding claim 1,
Nojima teaches a non-aqueous electrolyte secondary battery [007] comprising:
an electrode body in which a sheet-shaped positive electrode (Fig. 2, 1) and a sheet-shaped negative electrode (Fig. 2, 2) are stacked via a separator (Fig. 2, 3; it is the examiner’s position that given Figure 1 and 2, the positive and negative electrode are both sheet-shaped because, while they are wound, the initial configuration is a sheet shape and the BRI of the claim does not preclude winding; additionally, the present specification indicates a wound body); 
and a battery case that accommodates the electrode body and an electrolytic solution (Fig. 2, 20; [045]), wherein: 
the electrode body includes a predetermined number of outer layers (Fig. 3, A3, A2; [021-024]; the examiner notes that A1 and A3 are incorrectly swapped in Fig. 3 compared to the specification);
including an outermost layer made up of the separator (Fig. 2, 3, R1; [021]),
and the negative electrode disposed on an outermost side of the electrode body (Fig. 2, 2A; [0024]), 
and an inner layer disposed on an inner side than the outer layer (Fig. 3, A1; [025]); 
the outer layer includes a heat generation suppressing member configured to suppress heat generation of the electrode body caused by a short circuit of the electrode body (Fig. 2, R2, 1A, 2A, [024]); 
and the inner layer does not include the heat generation suppressing member (it is the examiner’s position that A1 does not include the heat generation suppressing member because the heat generation suppression member is regarded solely as 3, 1A, and 2A in combination due to their heat suppressing properties [021, 024]).
Regarding claim 3,
Nojima teaches the non-aqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein the heat generation suppressing member (see above) includes a heat resistance layer provided on the separator (Fig. 2, 3, 1A, 2A; [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (JP2019145330A) in view of Masafumi (JP2017084683 A) (refer to enclosed translations for citations).
Regarding claim 2,
Nojima teaches the non-aqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein: the negative electrode (Fig. 2, 2) includes a negative electrode body (Fig. 2, 2A) and a negative electrode mixture layer (Fig. 2, 2B; [032]) and negative electrode mixture layer containing lithium titanium oxide ([028], “Li 4Ti 5O12”; aka, LTO). Nojima fails to teach the heat generation suppressing member includes the negative electrode mixture layer.  Masafumi teaches a nonaqueous electrolyte secondary battery [020] with a heat generation suppressing member (Fig. 7, 80) including the negative electrode mixture layer (Fig. 3, 32b; [027]) so that the entire surface of the heat generation suppressing member is covered by the negative electrode mixture layer [027]. It would be obvious to one of ordinary skill of the art before the effective filing date to combine the heat generation member including the negative mixture layer as taught by Masafumi with the non-aqueous electrolyte secondary battery taught by Nojima so that the entire surface of the heat generation suppressing member is covered by the negative electrode mixture layer and that none of the heat generation suppressing member is wasted.  
Regarding claim 4,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 3 (see elements of claim 3 above), wherein: the battery case is a square case (Fig. 1, 20); the electrode body has an outer shape of a flat rectangular parallelepiped (Fig. 1, 100), and is accommodated in the battery case such that a long side of the flat rectangular parallelepiped extends in a long side direction of the battery case (Fig. 1, 20; it is the examiner’s position that the rectangular electrode body is fitted within the battery case); the heat resistance layer is locally provided in a central region of the electrode body in the long side direction of the electrode body (Fig. 1, Fig. 2, 3, 1A; it is the examiner’s position that the wound, sheet-like layers of 1A and 3 are located globally throughout the entirety of the exterior layers and are thus locally provided in a central region in the long side direction of the electrode body). 
Regarding claim 5,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer is a resin film (Fig. 2, 3; [035]) having heat resistance (Fig. 2, 3; [021]).
Regarding claim 6,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer (see elements of claim 1 above) is a ceramic having heat resistance ([028], “Li 4Ti 5O12”; it is the examiner’s position that Li 4Ti 5O12 or LTO is a ceramic heatsink thus having heat resistance).
Regarding claim 7,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer is an active material containing lithium titanate ([027], “lithium titanate”). 
Regarding claim 8,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer is an additional separator ([036], “The separator 3 does not need to be the same member from the winding center to the outer periphery”) added to the central region (see elements of claim 4 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matsumoto (EP 3032607 A1).
The prior art is relevant because it includes the heat resistance layer that is solely provided in a central region of the electrode body in the long side direction of the electrode body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728